Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 28 June 2022. Claims 1-9 are pending and have been considered as follows.
Response to Arguments
	Applicant’s amendments and arguments with respect to the Drawings Objections as set forth in the office action of 31 March 2022 have been considered and are persuasive. Therefore, the Drawings Objections as set forth in the office action of 31 March 2022 have been withdrawn. However, Applicant’s amendments have changed many other instances in the Figures which requires correction. Please see Drawings objections below.
Applicant’s amendments and arguments with respect to the Specification Objections as set forth in the office action of 31 March 2022 have been considered and are NOT persuasive. Applicant has not amended all instances accordingly to overcome each and every Specification objection as set forth in the office action of 31 March 2022. Please see Specification objections below.
Applicant’s amendments and arguments with respect to the Claim Objections to claim 8 as set forth in the office action of 31 March 2022 have been considered and are NOT persuasive. Applicant has not amended claim 8 accordingly. Please see Claim objections below.
Applicant’s arguments and amendments with respect to the rejection of claim 8 under 35 USC 112(a) and 112(b) associated with the 35 USC 112(f) interpretation as set forth in the office action of 31 March 2022 have been considered and are persuasive. Therefore, the rejection of claim 8 under 35 USC 112(a) and 112(b) associated with the 35 USC 112(f) interpretation as set forth in the office action of 31 March 2022 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-9 under 35 USC 112(b) as set forth in the office action of 31 March 2022 have been considered and are persuasive. Therefore, the rejection of claims 1-9 under 35 USC 112(b) as set forth in the office action of 31 March 2022 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-9 under 35 USC 101 as set forth in the office action of 31 March 2022 have been considered and are NOT persuasive. Specifically, Applicant argues:
The Section 101 rejection is obviated by the amendment "superimposing the measured data on one another according to their geographic coordinates, wherein the geographic coordinates are based on GPS information." … According to Section 2106 of the MPEP,9 Attorney Docket No. [BOSC.P12391US/1001142957]Office Action dated March 31, 2022"[c]laims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations." According to this section, the human mind is not equipped to perform a claim limitation that relies on GPS information. Id. ("a claim to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites, SiRF Tech., 601 F.3d at 1331-33, 94 USPQ2d at 1616-17). Since the present claim relies on GPS positions ("geographic coordinates are based on GPS information"), it follows that the use of such coordinates cannot be practically performed by the human mind

The Examiner’s Response-
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Examiner first notes that the limitation “wherein the geographic coordinates are based on GPS information” in the claims is not positively reciting any sort of actual collection/detection of geographic coordinates with a GPS. Further, Examiner notes that even if there was a positive recitation of the geographic coordinates being detected/collected using a GPS, the judicial exception would not be integrated into a practical application because such limitation does not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application since recited at a high level of generality and would amount to mere data gathering, which is a form of insignificant extra-solution activity. The limitation “superimposing the measured data on one another according to their geographic coordinates, wherein the geographic coordinates are based on GPS information” is still a process that, under broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data (the geographic coordinates that are based on GPS information) and determining information, making an analysis, etc from such data such as superimposing the data on one another, under broadest reasonable interpretation.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the data (geographic coordinates / GPS information) could make the determination and analysis therefrom, either mentally or using a pen and paper.

Applicant’s amendments and arguments with respect to the rejection of claims 1-9 under 35 USC 102 as set forth in the office action of 31 March 2022 have been considered and are NOT persuasive. Specifically, Applicant argues:
it is not the case that Viswanathan identically discloses "linking the superimposed measured data to each other and optimizing the linked superimposed data with respect to errors detected using the superimposition." Against this limitation, the rejection cites paragraphs [0035], [0041]-[0043], and [0045]-[0047] of Viswanathan, without any explanation of how the cited paragraphs meet the claim limitation. The absence of such an explanation demonstrates that the rejection fails to carry the burden of making a primafacie case of anticipation. In particular, 37 C.F.R. 1.104(c)(2) states, in pertinent part, that "[t]he pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified." The explanation is mandatory ("must be explained") if the pertinence of the reference to the claim is not apparent. That is the case here. For instance, since the cited paragraphs of Viswanathan, at the very least, do not expressly discuss (1) the linking of superimposed measured data or (2) the optimizing of this linked data, the pertinence of Viswanathan to the claim feature at issue is not apparent under Rule 1.104(c)(2), and the absence of this apparent pertinence triggers the requirement that the Patent Office explain this pertinence 
The Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. First, Examiner notes that in the citation of paragraphs, Examiner did not believe an explanation is needed since Examiner believes the plain meaning of the cited paragraphs read on the corresponding limitations. Further, Examiner respectfully disagrees with “not the case that Viswanathan identically discloses ‘linking the superimposed measured data to each other and optimizing the linked superimposed data with respect to errors detected using the superimposition.’”: Linking the superimposed measured data to each other is broadly interpreted as what is disclosed by Anirudh in at least Figure 2, Figure 6 and paragraph [0043] directed to the grouping and/or turning into a set of the superimposed measured data (in other words, the feature set (603) in Figure 6 is being taken as the linked superimposed data) and optimizing the linked superimposed data with respect to errors detected using the superimposition is broadly interpreted as what is disclosed by Anirudh in at least Figure 2, Figure 6 and paragraphs [0046] and [0047] directed to filtering, excluding and/or cleaning the inaccurate data (in other words, the process from the feature set (603) to (611) is the optimization of the linked superimposed data). As such, Examiner believes each and every limitation of the claims, under their broadest reasonable interpretation, are disclosed by Anirudh.
Drawings
Applicant has amended Figures 1, 2 and 6 to overcome the Drawing objections previously on the record and while the Drawing objections as set forth in the office action of 31 March 2022 have been withdrawn; it appears that some other sections have been deleted and or changed that need to be fixed. Examiner points to the following instances; however, advises the Applicant to make sure their Figures once further amended, are fully identical to the original drawings and only maintain the amendments that were applied due to the Drawings objections as set forth in the office action of 31 March 2022.
The drawings are objected to because:
The vehicles reference numbers (2) and (3) in Figure 1 should be (12) and (13), respectively
Reference numbers (0), (4), (5), (6) and (8) in the top rectangle (1) of Figure 1 should be (10), (14), (15), (16) and (18), respectively
Reference number (11) seems to have been deleted in Figure 1 and only its arrow is left, the number (11) should be added back
Reference number (8) in Figure 3 should be (18)
Reference number (1) seems to have been deleted in Figure 6 and only its arrow is left, the number (1) should be added back
The text “receive data of planning layer” seems to have been deleted from the box (30) of Figure 6; the text “receive data of planning layer” should be added back
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
“measured data 22 collected via crowdsourcing …” in line 16 pf page 11 appears to be a typographical error and should be “measured data collected 22 via crowdsourcing …” 
The step referenced as “P” in Fig.6 is explained for Figure 5 in the specification as utilization in a planning layer; such step while repeated in Figure 6 in the drawings, it is not repeated in the specification for the paragraphs corresponding to Figure 6 such as line 13 of page 11-line 1 of page 12. As such, Examiner is not sure whether Figure 6 does not include the last extra step and the reference/box “P” should be deleted from Figure 6 in the drawings or not (or did Applicant mean to actually include that extra step/sentence after the last sentence in the specification to match the ending of Figure 5 with Figure 6). Examiner suggests either deleting “P” from Figure 6 or adding “for the utilization in a planning layer P” to the last sentence in the specification (e.g. such that line 1 of Page 12 would read “extracted 26 from the measured data for the utilization in a planning layer P”.
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  “extracting” appears to be a typographical error and should be “extract”.  Appropriate correction is required.

Claims 8 and 9 are objected to because of the following informalities:  “digital the maps” appears to be a typographical error and should be “the digital maps”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “for digital HAD maps using,” appears to be a typographical error and should be “for digital HAD maps,” (the term “using” seems to have been left out from being omitted and should be omitted).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit configured to …” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 8 and 9 recite “superimpose the measured data on one another according to their geographic coordinates, wherein the geographic coordinates are based on GPS information; link the superimposed measured data to each other and optimize the linked superimposed data with respect to errors detected using the superimposition; cluster the superimposed measured data and extracting the features from the formed clusters”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data received/retrieved and determining information from the received/retrieved data. A person can look at various data received and superimpose/aggregate such data based on their coordinates (geographic coordinates that are based on GPS information)  received, link them to each other, optimize with respect to errors, cluster the superimposed data (form into a group) and extract (bring out) feature(s) either mentally or by using pen and paper. The limitations of claims 1, 8 and 9 stated above, under broadest reasonable interpretation, recite an abstract idea which is directed to mental process The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could determine the various positions and values and data therefrom, either mentally or using a pen and paper.  
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1, 8 and 9 “[A method for ascertaining features for digital HAD maps using a control unit, the method comprising the following steps:] / [A control unit configured to ascertain features for digital HAD maps, the control unit configured to:] / [A non-transitory machine-readable memory medium on which is stored a computer program for ascertaining features for digital HAD maps using, the computer program, when executed by a computer, causing the computer to perform the following steps:] receive or retrieve, from at least one vehicle, ascertained measured data of at least one sensor … provide the extracted features for updating or creating digital maps.”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the receiving or retrieving and ascertaining steps are recited at a high level of generality (i.e., as a general means of receiving or retrieving and ascertaining data), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The providing steps are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. The additional elements of claims 1, 8 and 9 such as a generic “control unit", “at least one sensor”, “non-transitory machine-readable memory medium on which is stored a computer program” and “computer”, under broadest reasonable interpretation, merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The “control unit", “at least one sensor”, “non-transitory machine-readable memory medium on which is stored a computer program” and “computer” are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (2-7) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1-9 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anirudh (US20200110817A1).
Regarding claim 1, Anirudh discloses a method for ascertaining features for digital HAD maps using a control unit (see at least abstract, [0004] and [0027]), the method comprising the following steps: receiving or retrieving, from at least one vehicle, ascertained measured data of at least one sensor (see at least [0028], [0031], [0032] and [0034]); superimposing the measured data on one another according to their geographic coordinates, wherein the geographic coordinates are based on GPS information (see at least Figure 2, Figure 6, [0032], [0033], [0035] and [0041]-[0043]); linking the superimposed measured data to each other and optimizing the linked superimposed data with respect to errors detected using the superimposition (see at least Figure 2, Figure 6, [0035], [0041]-[0043] and [0045]-[0047]); clustering the superimposed measured data and extracting features from the formed clusters (see at least Figure 6 and [0044]-[0047]); and providing the extracted features for updating or creating digital maps (see at least Figure 6 and [0047]-[0050]).

Regarding claim 2, Anirudh discloses wherein the at least one vehicle includes at least two vehicles (see at least [0031] and [0032]), and wherein the measured data ascertained by the sensors of the at least two vehicles are associated and geographically aligned with respect to at least one sensor-specific localization map (see at least [0031]-[0035] and [0041]-[0043]).

Regarding claim 3, Anirudh discloses wherein the at least one vehicle includes at least two vehicles (see at least [0031] and [0032]), and wherein the measured data ascertained by sensors of the at least two vehicles are geographically aligned using predefined alignment attributes (see at least [0031]-[0033] and [0041]-[0043]).

Regarding claim 4, Anirudh discloses wherein the at least one vehicle includes at least two vehicles (see at least [0031] and [0032]), and wherein the ascertained measured data from the sensors of the at least two vehicles are received or retrieved by a vehicle-external control unit and are processed to extract the features (see at least [0004], [0028], [0031], [0032], [0034], [0038] and [0047]).

Regarding claim 5, Anirudh discloses wherein the ascertained measured data are received from a vehicle-side control unit and are processed to extract the features (see at least [0028], [0031], [0032], [0034] and [0047]).

Regarding claim 6, Anirudh discloses wherein the features are extracted as objects and are transmitted into a planning layer of at least one of the digital maps (see at least Figure 2, Figure 6, Figure 7, [0028], [0034], [0047]-[0051] and [0064]).

Regarding claim 7, Anirudh discloses wherein the measured data are ascertained using radar sensors, or LIDAR sensors, or sound sensors, or camera sensors (see at least [0028], [0032] and [0034]).

Regarding claim 8, Anirudh discloses a control unit configured to ascertain features for digital HAD maps, the control unit configured to (see at least abstract, [0004], [0027] and [0038]). The rest of claim 8 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 9, Anirudh discloses a non-transitory machine-readable memory medium on which is stored a computer program for ascertaining features for digital HAD maps using, the computer program, when executed by a computer, causing the computer to perform the following steps (see at least abstract, [0004], [0005], [0027] and [0038]). The rest of claim 9 is commensurate in scope with claim 1. See above for rejection of claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667                                                                                                                                                                                             
/RACHID BENDIDI/           Primary Examiner, Art Unit 3667